
	

116 S2142 IS: Helping Entrepreneurs Affects Regulatory Decisions Act of 2019
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2142
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Ms. Collins (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To allow remote participation on review panels under the Regulatory Flexibility Act, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Helping Entrepreneurs Affects Regulatory Decisions Act of 2019 or the HEARD Act of 2019.
 2.Amendments to the Regulatory Flexibility ActSection 609(b) of title 5, United States Code, is amended— (1)in paragraph (3), by inserting , through an in-person meeting or by electronic participation, after panel;
 (2)in paragraph (5), by striking and at the end; (3)in paragraph (6), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (7)a covered agency shall take reasonable steps to ensure that representatives of small entities may participate electronically in a review panel convened under this subsection..
			
